 
CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT (the “Agreement”) is made as of the 22 day of August,
2011 (the “Effective Date”), by and between DOCUMENT SECURITY SYSTEMS, INC.
(“DSS” or “Company”), and ALAN HARRISON (“Consultant”).


R E C I T A L S:


WHEREAS, Consultant has extensive experience in the printing industry, and
intimate knowledge of the Company’s printing operations;


WHEREAS, Company is engaged in the business of, among other things, developing,
licensing and selling anti-counterfeiting technologies, processes, services and
products providing protection against a wide range of security threats,
including forgery, counterfeiting and unauthorized copying, scanning and photo
imaging;
 
WHEREAS, Company desires to retain Consultant, who is also a member of the
Company’s Board of Directors, to provide the consulting services (as defined in
Section 2(a), below) set forth in this Agreement, commencing on the Effective
Date; and


WHEREAS, Company and Consultant recognize that in the course of providing the
consulting services, Consultant will be exposed to and have access to certain
confidential information of Company and that there is a need for Company to
protect such confidential information from unauthorized use and disclosure.


P R O V I S I O N S:


NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained, and for other good and valuable consideration the receipt and
sufficiency of which are expressly acknowledged, the parties hereby agree as
follows:


1.           Appointment.  By this Agreement, the Company appoints Consultant,
and Consultant accepts such appointment, to provide advice and consulting
services to the Company, in accordance with the terms and conditions of this
Agreement.


2.           Duties and Responsibilities.
 
 
(a)      Services.  During the term of this Agreement Consultant shall perform
the services described in this Section 2(a) (collectively, the “Services”):
 
(i)             Ongoing Consulting Services with respect to Secuprint Inc. (“DSS
Printing Group”):
 
 
·
Review and evaluation of DSS Printing Group’s managerial and operating staff
(collectively, the “DSS Printing Staff”), and delivery of a comprehensive market
and fiscal evaluation relating to the strategic viability of continuing the DSS
Printing Group as a DSS operating unit;

 
 
 

--------------------------------------------------------------------------------

 
 
 
·
Establishment of short-term and long-term performance goals and objectives
(sales, marketing and fiscal) for the DSS Printing Staff and DSS Printing Group;

 
 
·
Conduct of weekly strategy meetings with the DSS Printing Staff, and the
preparation of weekly DSS Printing Group operating reports to DSS;

 
 
·
Development of marketing strategies and programs for implementation by the DSS
Printing Group;

 
 
·
Providing strategic recommendations to DSS’ COO regarding DSS Printing Group’s
marketing initiatives, operating initiatives, pricing, equipment utilization and
needs, and employees; and

 
 
·
Performance of any and all other related services requested by DSS’ COO,
including related travel if necessary in the discretion of DSS’ COO.

 
    (b)      Hours of Consulting. Consultant shall devote a minimum of 40 hours
per week of Services during the Term, and will report directly to the Company’s
Chief Operating Officer.
 
    (c)      Scheduling. The Consultant will develop and maintain a detailed
schedule for completion of Services. The schedule will consist of a written work
plan showing activities to be performed and their sequence. A preliminary
schedule will be submitted to the Company within ten (10) days after execution
of this Agreement for review and establishment of the level of detail to be
included.
 
3.           Term and Termination.
 
(a)      Term. Unless earlier terminated as provided in this Section 3, the term
(“Term”) of this Agreement shall commence on the Effective Date and shall
continue until December 31, 2011, on which date it shall automatically
terminate.
 
(b)      Breach with Right to Cure. Either party may terminate this Agreement in
the event the other party materially breaches this Agreement and fails to cure
such breach within fifteen (15) days after receiving written notice of such
breach.
 
(c)      Breach of Representations and Warranties. Company may terminate this
Agreement immediately upon notice to Consultant in the event of any breach by
Consultant of Section 5 hereof, or of any material provision of the
Confidentiality, Non-Competition, Non-Solicitation and Intellectual Property
Agreement annexed hereto as Exhibit A.
 
(d)      Survival. Upon termination of this Agreement the provisions of Sections
5 and 6(b) hereof, and any other provision that by its nature survives
termination of this Agreement, shall survive termination of this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
4.           Compensation and Expenses.
 
(a)      Compensation. In consideration for Consultant’s performance of the
Services described in Section 2(a)(i) hereof during the Term of this Agreement,
Company shall compensate Consultant at the rate $9,000 per month, commencing on
the Effective Date.
   
(b)      Expenses. The Company may reimburse Consultant, in its discretion, for
all reasonable and necessary business and travel expenses actually incurred by
Consultant in performing the Services, subject to receipt of a written request
for reimbursement, accompanied by appropriate supporting documentation. Mileage
reimbursements will be at prevailing IRS rates. Consultant may request
reimbursement not more frequently than once every month during the Term of this
Agreement.



 
    (c)      Withholding; Benefits. All fees payable to Consultant under this
Agreement shall be made in full, and without any withholding, deduction, or
offset of any state or federal withholding taxes, FICA, SDI, or income taxes,
nor shall the Company be obligated to pay any of Consultant’s employees’ taxes.
Consultant hereby covenants and agrees that he shall be solely responsible for
all taxes, withholding, FICA, SDI, and other similar items (both employee and
employer portions) with respect to all fees paid by the Company under this
Agreement, and agrees to indemnify and hold the Company harmless with respect to
such taxes and withholding.



 
5.           Confidential Information.
 
(a)      Definition of Confidential Information.  “Confidential Information”
means any and all patents, patents-pending, source-code, trade secrets,
know-how, confidential knowledge, customer information, financial information,
or any other proprietary information existing as of the date of this Agreement,
or thereafter developed, pertaining to Company, its affiliates and subsidiaries,
or any of their respective existing or prospective clients, customers, or
consultants.  By way of illustration but not limitation, “Confidential
Information” includes (i) inventions, ideas, concepts, improvements,
discoveries, trade secrets, processes, data, programs, knowledge, know-how,
designs, techniques, formulas, test data, computer code, other works of
authorship and designs whether or not patentable, copyrightable, or otherwise
protected by law; (ii) information regarding research, development, new products
and services, marketing plans and strategies, merchandising and selling,
business plans and processes, data models, strategies, forecasts, projections,
profits, investments, operations, financings, records, budgets and unpublished
financial statements, licenses, prices and costs, suppliers and customers; and
(iii) identity, requirements, preferences, practices and methods of doing
business of specific parties with whom a party transacts business, and
information regarding the skills and compensation of employees of such party and
independent contractors performing services for such party.
 
(b)      Confidentiality Obligations.  Consultant acknowledges that irreparable
injury and damage will result from disclosure of the Confidential Information to
third parties or its use for purposes other than those connected with the
Services.  Consultant agrees, indefinitely:
 
 
3

--------------------------------------------------------------------------------

 
 
(i)             To hold the Confidential Information in strictest confidence.
 
(ii)            Not to disclose Confidential Information to any third party
except as specifically authorized herein or as specifically authorized by
Company, and to use all precautions necessary to prevent the unauthorized
disclosure of the Confidential Information, including without limitation,
protection of documents from theft, unauthorized duplication and discovery of
contents, and restrictions on access by other persons to the Confidential
Information.
 
(iii)           Not to make or use any copies, synopses or summaries of oral or
written material made available by Company to Consultant, except as are
necessary to carry out Consultant’s duties and/or obligations as a Consultant.
 
(iv)           In the event of disclosure in accordance with Section 5(b)(ii)
hereof, to limit disclosure to persons with a bona fide need to know the
Confidential Information, to communicate to all persons to whom such
Confidential Information is made available the strictly confidential nature of
such Confidential Information and to obtain from all such persons an agreement
in writing to be bound by the restrictions imposed by this Agreement.
 
(v)            In the event Consultant is required by law to disclose such
Confidential Information, to provide Company with prompt written notice of such
requirement so that Company may seek a protective order or other appropriate
remedy and/or waive compliance with the provisions of this Agreement; in the
event that such protective order or other remedy is not obtained, or that
Company waives compliance with the provisions of this Agreement in writing, to
furnish only that portion of Confidential Information that is legally required
and to use its best efforts to obtain reliable assurance that confidential
treatment will be accorded to that portion of the Confidential Information to be
disclosed.
 
(vi)           To execute, simultaneously herewith, the Company’s
Confidentiality, Non-Competition, Non-Solicitation and Intellectual Property
Agreement, annexed hereto as Exhibit A and incorporated as part of this
Agreement. To the extent that the terms of the exhibited agreement and this
Agreement may conflict, the terms of the exhibited agreement shall control.
 
(c)      Return of Confidential Information.  Upon Company's request and upon
the termination of this Agreement, Consultant will promptly return to Company
all written material and other documentation which includes any of the
Confidential Information, and will, at Company's request, provide Company with a
written certification that Consultant has done so.
 
(d)      Unauthorized Disclosure of Confidential Information.  If it appears
that Consultant has disclosed, or has threatened to disclose, any Confidential
Information in violation of this Section, Company shall be entitled to an
injunction to restrain Consultant from disclosing, in whole or in part, such
information as a result of Consultant’s violation of this Section.  Company
shall not be prohibited by this provision from pursuing all other legal and
equitable remedies available, including a claim for losses and damages.
 
 
4

--------------------------------------------------------------------------------

 
 
6.           Representations and Warranties; Indemnification.
 
(a)      Consultant hereby represents and warrants to Company as follows:
 
(i)             Consultant is authorized to enter into this Agreement and
perform as contemplated herein;
 
(ii)            Consultant will perform hereunder in compliance with all
applicable U.S. and international laws;
 
(iii)           That Services will be performed in a diligent and professional
manner, consistent with generally accepted industry standards;
 
(iv)           That to the best of Consultant’s knowledge, the Services will not
violate any trademark, trade secret, copyright, patent or other intellectual
property right of any third party;
 
(v)            That Consultant’s performance under this Agreement will not
violate any contract, agreement, or other document to which Consultant is
subject, or any provision of state or federal law.
 
(b)      Consultant will defend, indemnify and hold harmless Company from and
against any and all claims, actions, demands, liabilities, losses, damages,
judgments, settlements, costs and expenses (including reasonable attorneys'
fees) (any or all of the foregoing hereinafter referred to as "Losses") insofar
as such Losses (or actions in respect thereof) arise out of or are based on (i)
the acts or omissions of Consultant, or (ii) a material breach of any
representation, warranty or covenant made by Consultant hereunder or in the
Confidentiality, Non-Competition, Non-Solicitation and Intellectual Property
Agreement exhibited hereto.
 
7.           General.
 
(a)      Notices.  All notices under this Agreement may be given by personal
delivery, by nationally recognized overnight courier, or by certified mail,
return receipt requested, enclosed in a duly post-paid envelope and addressed to
the post office address of the party to receive the address provided by the
party to receive notice. Any notice to Company sent pursuant to this Section
shall be addressed to the Chief Executive Officer.
 
(b)      Independent Contractor. Consultant is, and at all times will be, an
independent contractor. Nothing in this Agreement shall be deemed to create an
employer/employee, principal/agent, or joint venture relationship. Unless
expressly agreed to in writing, neither party has the authority to enter into
any contracts on behalf of the other party or otherwise act on behalf of the
other party.
 
(c)      Governing Law and Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without
reference to New York’s conflicts of law principles. The federal and state
courts residing in Monroe County, New York shall have exclusive jurisdiction
over any claim brought under this Agreement, and the parties hereby irrevocably
consent to the personal jurisdiction of such courts.
 
 
5

--------------------------------------------------------------------------------

 
 
(d)      Entire Agreement.  This Agreement, including the attached Exhibit A,
shall constitute the entire agreement between the parties and supersedes and
replaces all other agreements oral and written with respect to its subject
matter.  This Agreement may not be modified, amended or terminated except by a
writing signed by all parties to it.
 
(e)      Assignment.  Consultant may not assign any of its rights or obligations
under this Agreement to any other person or entity (including any
subcontractor).  All of the terms and conditions of this Agreement shall be
binding upon, shall inure to the benefit of, and shall be enforceable by the
respective successors and assigns of the parties.  Any attempted assignment in
conflict with the terms herein shall be deemed null and void.
 
 (f)      Remedies.  The parties acknowledge that the financial hardship to a
non-defaulting party as a result of breach of this Agreement may be difficult or
impossible to measure in dollars and that no remedy at law will be adequate to
compensation the non-breaching party for such violation; therefore, in any
action to enforce this Agreement, a party shall be entitled to preliminary,
temporary or permanent injunctive relief and the other party waives the defense
of adequate remedy at law, acknowledging that no such remedy exists.  In the
event of litigation to enforce the terms of this Agreement, the losing party
agrees to pay the substantially prevailing party's costs and expenses incurred
including, without limitation, reasonable attorneys' fees, expert witness fees
and disbursements.  Each and all of the rights and remedies provided for in the
Agreement shall be cumulative.  No one right or remedy shall be exclusive of the
others or any right or remedy allowed in law or in equity.
 
(g)      Waiver.  No waiver by Company of any failure by Consultant to keep or
perform any promise of condition of this Agreement shall be a waiver of any
proceeding or succeeding breach of the same or any other promise or
condition.  No waiver of Company of any right shall be construed as a waiver of
any other right.
 
(h)      Severability.  If any provision of this Agreement shall be held invalid
or unenforceable by competent authority, such provision shall be construed so as
to be limited or reduced to be enforceable to the maximum extent compatible with
the law as it shall then appear. The total invalidity or unenforceability of any
particular provision of this Agreement shall not affect the other provisions
hereof and this Agreement shall be construed in all respects as if such invalid
or unenforceable provision were omitted.
 
 (i)      Counterparts. This Agreement may be executed in multiple counterparts,
each of which will for all purposes be deemed to be an original and all of which
will constitute one and the same Agreement. A signature delivered on any
counterpart by PDF, facsimile or other electronic means will be deemed an
original signature to this Agreement.
 
{Signature Page Follows}


 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the Effective Date.



 
DOCUMENT SECURITY SYSTEMS, INC.
         
 
By:
/s/ Patrick White
     
Patrick White, CEO
                    By:
/s/ Alan Harrison
     
Alan Harrison, Consultant
 



 
7

--------------------------------------------------------------------------------

 




Exhibit A


Confidentiality, Non-Competition, Non-Solicitation and Intellectual Property
Agreement


(Attached)
 
 
8

--------------------------------------------------------------------------------

 
 
CONFIDENTIALITY, NON-COMPETITION, NON-SOLICITATION AND INTELLECTUAL PROPERTY
AGREEMENT
 
This Confidentiality, Non-Competition, Non-Solicitation and Intellectual
Property Agreement (the “Agreement”) is made effective as of the 22 day of
August, 2011, by and between Document Security Systems, Inc., a New York
corporation (“DSS”) and Alan Harrison (“Independent Contractor” or “IC”).
 
NOW, THEREFORE, in consideration of the appointment of Independent Contractor on
a contract basis with DSS, and the mutual promises and covenants set forth
herein, the parties hereto agree as follows:
 
1.            Confidential Information.
 
(a)           For purposes of this Agreement, “Confidential Information” shall
include any nonpublic knowledge and information relating to the actual or
anticipated business or developments of DSS, including but not limited to
technical data, trade secrets, intellectual property, know-how, product plans,
customer information, software and source codes, inventions, processes,
technology, research, marketing, financial information, or other business
information, provided, however, that Confidential Information shall not include
information which is or becomes publicly known without violation of any
confidentiality obligation.
 
(b)           IC acknowledges that irreparable injury and damage to DSS will
result from disclosure of Confidential Information to third parties or its use
for any purposes. IC agrees, indefinitely:
 
(i)           to hold the Confidential Information in strictest confidence;
 
(ii)          not to disclose such Confidential Information to any third party
except as specifically authorized, in advance, in writing, by DSS, and to use
all precautions necessary to prevent the unauthorized disclosure of Confidential
Information, including, without limitation, protection of documents from theft,
unauthorized duplication and discovery of contents, and restrictions on access
by other persons to the Confidential Information;
 
(iii)         not to use any of the Confidential Information for any purpose,
except as authorized in advance, in writing, by DSS;
 
(iv)         in the event of disclosure in accordance with Section 1(b)(ii)
above, to limit disclosure to persons with a bona fide need to know Confidential
Information and to the extent necessary to accomplish the purpose for which DSS
has entered into this Agreement, to communicate to all persons to whom such
Confidential Information is made available the strictly confidential nature of
such Confidential Information and to obtain from all such persons agreement, in
writing, to be bound by the restrictions imposed by this Agreement; and
 
(v)          in the event IC is required by law or legal process to disclose any
Confidential Information, to provide DSS with ten (10) days prior written notice
of such requirement (unless a shorter time period is specified by law or legal
process as to the required response time) so that DSS may seek a protective
order or other appropriate remedy and/or waive compliance with the provisions of
this Agreement; in the event that such protective order or other remedy is not
obtained, or that DSS waives compliance with the provisions of this Agreement,
to furnish only that portion of Confidential Information that is legally
required and to use IC’s best efforts to obtain reliable assurances that
confidential treatment will be accorded to that portion of Confidential
Information to be disclosed.
 
 
9

--------------------------------------------------------------------------------

 
 
2.            Restrictive Covenants.
 
(a)           Company Goodwill.  IC acknowledges that DSS is engaged in the
business of developing, licensing and selling anti-counterfeiting technologies
and products (the “Business”), which is highly competitive. IC acknowledges that
DSS will invest significant time and resources in IC to develop and maintain the
Business and to otherwise create goodwill. IC acknowledges that the investments
made by DSS directly develop goodwill for new customers of DSS and maintain
goodwill for its existing customers. IC understands and acknowledges that the
Confidential Information IC will have access to as a contractor to DSS is not
available to the general public and is not readily ascertainable through public
sources, and is DSS’ proprietary trade secret and a unique and valuable asset of
DSS. IC further acknowledges that but for IC’s contractual relationship with
DSS, IC would not have access to the Confidential Information, and that all uses
of Confidential Information inure to the benefit of DSS in furtherance of the
development of goodwill for its customers. IC further acknowledges that IC owes
a fiduciary duty to DSS because of IC’s status as an IC of DSS, and this duty
encompasses a duty to act in good faith and to faithfully serve and be mindful
of all of DSS’ interests. IC also acknowledges that if IC terminated his
contract with DSS, IC would be in an advantageous position, because of the
Confidential Information provided to IC, to obtain the Business of and to serve
DSS’ customers and to compete with DSS; IC further acknowledges that IC’s
employment by a competitor of DSS would necessarily require that IC disclose or
use Confidential Information provided to IC by DSS, and that the use of such
Confidential Information to obtain the Business of DSS’ customers and to compete
with DSS would be a breach of this Agreement. Therefore, IC acknowledges that
the value of the Business would be seriously diminished if IC was to violate the
confidentiality provisions in Section 1 or if IC engaged in certain conduct
during a certain time period, as set forth in this Section 2 or below in Section
3.
 
(b)           Non-Competition Covenant.  While employed with DSS on a contract
basis or otherwise (except for the exclusive benefit of DSS), and for a period
of one (1) year from and after the date of termination of such employment with
DSS (the “Non-Compete Restricted Period”), IC shall not engage or compete,
directly or indirectly, as a principal, on his or its own account, or as a
shareholder, officer, director, employee, agent, partner or joint venturer in
any corporation or business entity, in any business engaged in the sale,
distribution, manufacture or provision of products, technologies or services
relating to the development of software and/or cloud computing solutions, brand
protection, secure printing solutions, or anti-counterfeiting or authentication
technologies, in any geographical area in which DSS or any subsidiary or
division of DSS has heretofore marketed such products, technologies or services;
nor during such period and within the same area to extend credit, lend money,
furnish quarters or give advice to any such business or proposed business
entity; nor within the same area to ship or cause to be shipped or participate
in the shipping of any such products for purposes of resale; provided, however,
that nothing contained herein shall be construed as preventing an investment in
less than five percent (5%) of the securities of a company traded on a
recognized stock exchange or market.
 
(c)           Non-Solicitation Covenant.  While employed with DSS on a contract
basis or otherwise (except for the exclusive benefit of DSS), and for a period
of one (1) year from and after the date of termination of such employment with
DSS (the “Non-Solicitation Restricted Period”), IC shall not, at any time
solicit, or attempt to solicit, or accept business from, directly or indirectly,
any Customer of DSS (or any subsidiary or division of DSS) that has purchased or
licensed DSS’ (or any subsidiary’s or division of DSS’) intellectual property,
products or services, nor solicit, or attempt to solicit, any present employee
of DSS (or any subdivision or division of DSS) to become an employee or
contractor of any other business or business entity; nor at any time without
DSS’ prior written consent, directly or indirectly discuss, publish or otherwise
divulge any Confidential Information, unless such information is or becomes
rightfully publicly known. For purposes of this Section 2(c), a “Customer” shall
mean any person, persons, foreign or domestic governmental entity or company
that DSS, or any division or subsidiary of DSS, has provided technology,
products or services to during the twenty-four (24) month period immediately
preceding the date of termination of IC’s employment with DSS. A Customer shall
also include any person, persons, foreign or domestic governmental entity or
company that DSS is in discussions or negotiations with for the provision of
such technology, products or services at the time of IC’s termination of
employment with DSS.
 
(d)           Consideration.  The parties agree that IC’s employment with DSS on
a contract basis constitutes full and fair consideration for the restrictive
covenants contained in this Agreement.
 
 
10

--------------------------------------------------------------------------------

 
 
3.            Intellectual Property Rights.
 
(a)           Works Made For Hire.  IC agrees that all works that IC produces or
has produced either solely or with others, during IC’s employment by DSS (each a
“Work”, and collectively, the “Works”), have been or are prepared as part of and
in the course of such employment, and, in each case, constitute a work made for
hire as that term is defined in 17 U.S.C. Section 101, and, as such, all right,
title and interest in each Work, and all intellectual property therein resulting
therefrom, shall be owned by DSS. In the event that all or any part of a Work is
for any reason deemed not to be a work made for hire, or in the event that IC
should, by operation of law, be deemed to retain any rights in a Work, then IC
hereby irrevocably and unconditionally assigns to DSS all right, title and
interest in and to such Work, and all intellectual property therein or resulting
therefrom, and related proprietary information and intellectual property. IC
agrees that DSS, as the owner of all rights to the Works, has the full and
complete right to prepare and create derivative works based upon the Works and
any derivative works of such Works, and to use, reproduce, publish, print, copy,
market, advertise, distribute, transfer, sell, publicly perform and publicly
display, and otherwise exploit by all means now known or later developed, such
Works and derivative works anywhere in the World.
 
(b)           Inventions.   The IC agrees to communicate to DSS promptly and
fully in writing, in such form as DSS may deem appropriate, all inventions,
processes, techniques, discoveries, source or object code, trade secrets and
know-how (whether or not patentable or registrable under copyright or similar
statutes) with respect to the development of software and/or cloud computing
solutions in the areas of brand protection, secure printing solutions and
redaction software solutions, or relating to anti-counterfeiting or
authentication technologies made, discovered, conceived, developed or reduced to
practice by IC, whether alone or jointly with others, during IC’s employment
with DSS as an IC or otherwise, as the case may be, whether or not done during
work hours, that (A) relate to past, existing or contemplated business or
research activities of DSS; (B) are or have been suggested by, or result from,
IC’s employment with DSS; or (C) result or have resulted from the use of time,
materials or facilities of DSS (each an “Invention”, and collectively, the
“Inventions”). IC agrees to make and maintain adequate permanent records of all
Inventions, in the form of memoranda, notebook entries, drawings, print-outs or
reports relating thereto, and agrees that these records, as well as the
Inventions themselves, shall be and remain the exclusive property of DSS. IC
hereby irrevocably and unconditionally assigns to DSS all rights, title and
interest in and to all Inventions and written material, and all intellectual
property therein or resulting therefrom, which become the property of DSS
pursuant to this Section, and all patents which may be attained on them in the
United States and all foreign countries. If IC has any right or rights to
Inventions, including any moral rights or similar rights existing under the
judicial or statutory law of any country or jurisdiction in the World, or any
foreign treaty, that cannot be assigned to DSS or waived by IC, then IC
unconditionally grants to DSS during the term of such rights, an exclusive,
irrevocable, perpetual, worldwide, full paid and royalty-free license, with
rights to sublicense through multiple levels of sublicenses, to use, reproduce,
publish, create derivative works of, market, advertise, distribute, sell,
publicly perform and publicly display and otherwise exploit by all means now
known or later developed, such Inventions. Further, IC agrees, upon request of
DSS, to take all steps necessary to cause any third party to promptly and fully
disclose and assign all patents, copyrights and other intellectual property
created by IC and such third party during the period of IC’s engagement.
 
 
11

--------------------------------------------------------------------------------

 
 
(c)           Cooperation.   IC agrees to cooperate with DSS or DSS’ designee,
during the period of IC’s employment with DSS and at all times thereafter, in
securing and protecting patent, trademark, copyright or other intellectual
property rights in the United States and foreign countries, in any Invention or
Work. IC specifically agrees to execute any and all documents that DSS deems
necessary, and to otherwise assist DSS, or its successors, assigns and
designees, to protect its or their interests and to vest in it or them all
right, title and interest in all Inventions and Works, including assignments of
copyrights and Inventions, and to attain, enforce or defend for DSS’ benefit,
patents, copyrights or other legal protections from the Inventions and Works in
the United States and all foreign countries. IC further agrees to provide such
evidence and testimony as may be necessary to secure and enforce DSS’ or its
designees’ rights.
 
(d)           Appointment.   IC hereby irrevocably designates and appoints DSS,
and its duly authorized officers and agents, as IC’s agent and attorney-in-fact
to act for and on IC’s behalf, to execute and file any documents, applications
or related findings and to do all other lawfully permitted acts to further the
purposes set forth in this Section including, but not limited to, the perfection
of assignment and the prosecution and issuance of patents, patent applications,
copyright applications and registrations, trademark applications and
registrations or other rights in connection with such Inventions and Works
thereto with the same legal force and effect as if executed by IC.
 
4.            No Competing Obligations. IC hereby represents, warrants and
covenants to DSS that IC is not, and for the duration of IC’s employment with
DSS, will not become, subject to any contractual or other binding commitments or
obligations to any third party that are inconsistent with IC’s obligations under
this Agreement, such that IC can perform freely IC’s obligations hereunder
without violating any document or other third party agreement or arrangement or
any applicable law, including, without limitation, any agreements or other
obligations or documents relating to non-competition, solicitation,
confidentiality, trade secrets, proprietary information, or works for hire.
 
5.            Remedy for Breach of Covenants.   IC acknowledges that the
financial hardship to DSS as a result of breach of any covenant in this
Agreement by IC may be difficult or impossible to measure in dollars and that no
remedy at law will be adequate to compensate DSS for such violation; therefore,
the parties acknowledge and agree that upon a breach or threatened breach of
this Agreement by IC, DSS will be entitled to injunctive relief, including the
issuance of a temporary restraining order or preliminary injunction, in addition
to any rights or legal remedies at law.  Should a court of competent
jurisdiction declare any of the covenants set forth in this Agreement
unenforceable due to an unreasonable restriction, duration, geographical area or
otherwise, the parties agree that such court will be empowered to, and will,
grant DSS injunctive relief to the extent reasonably necessary to protect DSS’
interests. If IC violates any covenant contained in this Agreement, and if any
action is instituted by DSS to prevent or enjoin such violation, then the period
of time during which IC’s activities will be restricted as provided in this
Agreement will be lengthened by a period of time equal to the period between the
date upon which IC is found to have first violated the restrictions, and the
date on which the decree of the court disposing of the issues upon the merits
will become final and not subject to appeal.
 
6.            Survival.   This Agreement and all the covenants contained herein
will remain in effect for an indefinite period of time and will not be
terminated by any event whatsoever other than a writing signed by all parties to
this Agreement which expressly terminates it and the covenants herein.
 
 
12

--------------------------------------------------------------------------------

 
 
7.            DSS.   For purposes of this Agreement, the term “DSS” shall
include DSS, its subsidiaries and divisions, affiliates, successors and/or
assigns. In the event that the IC becomes a full-time employee of DSS after the
Effective Date of this Agreement, then all of the terms and conditions of this
Agreement shall continue to apply to IC’s employment with DSS.
 
8.            Notices.   Any notice required to be given with respect to this
Agreement will be in writing and delivered to DSS or IC’s then current address.
Notice shall be deemed to have been duly given: (i) when delivered personally;
(ii) one (1) day after being deposited with a nationally recognized overnight
courier with instructions for next day delivery; or (iii) five (5) days after
deposited in the mail, certified or registered, return receipt requested, and
with the proper postage prepaid.
 
9.            Waiver.   Any of the terms or conditions of this Agreement may be
waived in writing by the party which is entitled to the benefits hereof. No
waiver of any of the provisions of this Agreement will be deemed or will
constitute a waiver of such provision at any time in the future or a waiver of
any other provisions hereof.
 
10.           Captions.  The captions set forth in this Agreement are for
convenience only and will not be considered as part of this Agreement, nor
affect in any way the meaning of the terms and provisions hereof.
 
11.           Successors and Assigns.   Notwithstanding the foregoing, IC may
not assign all or part of his or her rights and obligations under this
Agreement, since they are personal to IC and constitute material consideration
of DSS. DSS may assign and/or delegate all or part of its rights and obligations
under this Agreement without the written consent of IC. Upon assignment of this
Agreement by DSS, the assignee thereof will receive the benefits and burdens set
forth herein.
 
12.           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which will for all purposes be deemed to be an original
and all of which will constitute one and the same Agreement. A signature
delivered on any counterpart by PDF, facsimile or other electronic means will be
deemed an original signature to this Agreement.
 
13.           Governing Law.  This Agreement will in all respects be
interpreted, construed and governed by and in accordance with the laws of the
State of New York, without regard to principles of conflict of laws.
 
14.           Legal Fees.   If any action or proceeding is initiated to enforce
the terms and provisions of this Agreement, the party prevailing in such action
will be entitled to collect its reasonable attorneys’ fees and costs from the
non-prevailing party.
 
15.           Exclusive Jurisdiction and Consent to Service of Process.   The
parties agree that any legal action, suit or proceeding arising out of or
relating to this Agreement will be instituted in a federal or state court having
jurisdiction over Monroe County, New York, which will be the exclusive
jurisdiction and venue of said legal proceedings and each party hereto waives
any objection which such party may now or hereafter have to the laying of venue
of any such action, suit or proceeding, and irrevocably submits to the
jurisdiction of any such court in any such action, suit or proceeding. Any and
all service of process and any other notice in any such action, suit or
proceeding will be effective against such party when transmitted in accordance
with the notice provision herein. Nothing contained herein will be deemed to
affect the right of any party hereto to serve process in any manner permitted by
law.
 
 
13

--------------------------------------------------------------------------------

 
 
16.           Entire Agreement.   This Agreement constitutes the sole
understanding of the parties with respect to the matters contemplated hereby and
supersedes and renders null and void all other prior agreements and
understandings between the parties with respect to such matters. To the extent
any provisions of any other agreements executed by the parties shall conflict
with the subject matter of this Agreement, the provisions of this Agreement
shall control.
 
17.           Amendment.   No amendment, modification or alteration of the terms
or provisions of this Agreement will be binding unless the same will be in
writing and duly executed by the parties.
 
 
IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.
 
DOCUMENT SECURITY SYSTEMS, INC.
                   
By:
/s/ Patrick White
   
 
   
Patrick White, Chief Executive Officer
   
 
 

 
 
INDEPENDENT CONTRACTOR
                   
By:
/s/ Alan Harrison
   
 
   
Alan Harrison
   
 
 

 
 
14

--------------------------------------------------------------------------------

 
 